Case 3:17-cv-01104-VLB Document 82-34 Filed 05/15/19 Page 1 of 3




                  Exhibit 35
            Case 3:17-cv-01104-VLB Document 82-34 Filed 05/15/19 Page 2 of 3


                                                         Monday, March 28, 2016 at8:25:10 AM Eastern Daylight Time


Subject: Re: byrne activities ... 2011-12
Date:       Sunday, September 9, 2012 at 7:45:55 PM Eastern Daylight Time
From:       Susan Byrne <susan.byrne@yale.edu>
To:         Rolena Adorno <rolena.adorno@yale.edu>

Dear Rolena,
Thank you for the kind reception of what seems to me like a pitifully small list of accomplishments. I am very
impatient, and waiting for the 'proof-in-hand' moment is excruciating. I am attaching the full CV.

Having just swept the leaves off the patio, I am reminded that I thought of you this morning, hoping that you did
not have to do too much pumping of water out of the basement, following on last night's storms.

Thanks for the Elizabethan Club support!
Sue

PS - on the 'accomplishments' - please vote (I am sure you always do) in this year's MLA elections - I will be on the
ballot...


From: Rolena Adorno <rolena.adorno@_yale.edu>
Date: Sunday, September 9, 2012 12:06 PM
To: Susan Byrne <susan.byrne@_yale.edu>
Subject: Re: byrne activities ... 2011-12

Dear Sue,

Would you believe that five minutes before you dispatched your report, I pulled out my Elizabethan Club folder to
begin to make good on my plan to nominate you for membership! My mental note to self was: "Get from Sue her
updated c.v." For the nomination I want to highlight your work on Ficino, and I want it all together. So you can pass
me your full updated c.v. electronically whenever it is convenient.

For Tuesday's report: I prefer to have your book in hand, to hold it up. And that, yes, will be next year. And, yes,
the last two items will go for our 2013 meeting, too. But thanks for giving me the heads-up on them. I'll definitely
put them in my Lizzie Club letter.

And, oh, yes: well done, Sue! Another banner year for you. I'm so pleased.

Many thanks,

Rolena




On 9/9/2012 10:57 AM, Susan Byrne wrote:

         Dear Rolena,
         I'm attaching the Word doc with this past year's activities but, in case it is easier, also just pasted
         below ...
         Sue

         Susan Byrne
         Activities Fall 2011-Fall 2012
         Annual Depa11mental Meeting, 11 September 2012


                                                                                                                       Page 1 of2



                                                                                                                          BYRNE013217
  Case 3:17-cv-01104-VLB Document 82-34 Filed 05/15/19 Page 3 of 3




Book [but OJO - book already announced last year,just coming this Oct, and all I have so far is
the catalogue page]
Law and Histmy in Cervantes' Don Quixote. Toronto: University of Toronto Press, October
2012.

Article published in peer-reviewed journal
"Cuestionamiento del hermetismo ficiniano en un manuscrito escurialense del siglo XV."
Bulletin ofSpanish Studies, March 2012.

Review published in peer-reviewed journal
In Journal ofSpanish Cultural Studies. London: Taylor & Francis Group. 2012. Review of
Michael Armstrong-Roche, Cervantes' Epic Novel: Empire, Religion, and the Dream Life of
Heroes in Persiles (Toronto: University of Toronto Press, 2009).

Conference presentations
"Cervantes and Castillo de Bobadilla." Asociaci6n de cervantistas, Oviedo, Spain, July 14,
2012.

"The De vitain Spain." Panel title: Ficino V: Looking Forward. Organizer. Valery Rees,
London School of Economic Science. Renaissance Society of America, Washington, D.C.,
March 22, 2012.

"Passion, Science, and Transcendence in Plato, Fox Morcillo, and San Juan de la Cruz." Panel
title: Passions in Premodem Hispanic Literature (XV-XVII Centuries). Organizer. Sanda
Munjic, University of Toronto. Modem Language Association, Seattle, WA, January 5, 2012.


[The following should probably be saved for next year... , no?]
Invited article, but just submitted this past week
"On the Question ofFicino in Spain: From Platonic Theology to Philography." [Recent Studies
on Ficino.] Ed. Valery Rees. Brill. [planned for 2012-2013 publication date]

Invited paper - upcoming, November, 2012 -
"Las republicas plat6nica, aristotelica y cervantina a la luz del corregidor Castillo de
Bobadilla." Duesseldorf, Germany, November 28-December 2, 2012.




                                                                                                  Page 2 of2



                                                                                                     BYRNE013218
